IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-41345
                         Conference Calendar



ROBERT EARL JOHNSON,

                                          Plaintiff-Appellant,

versus

TIM WEST, ET AL.,

                                          Defendants,

RICHARD   ALFORD; DAN LEWIS; DAVID CONLEY;
MICHAEL   SIMMONS; WAYNE BREWER; TODD BENOIT;
BRANDAL   COLLINS; DAVID HOGAN;
WINFORD   GOOLSBEE; JERRY BODIN, JR.,

                                          Defendants-Appellees.

                         --------------------
            Appeal from the United States District Court
                  for the Eastern District of Texas
                         USDC No. 1:96-CV-652
                         --------------------
                            April 11, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Robert Earl Johnson, Texas prisoner #538275, proceeding pro

se and in forma pauperis (IFP), appeals the dismissal of his 42

U.S.C. § 1983 complaint.    Johnson’s motions for appointment of

counsel and for an injunction or temporary restraining order are

DENIED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-41345
                                 -2-

     Johnson asserts, without explanation, that he was denied due

process during disciplinary proceedings and that he was charged

with a disciplinary infraction by the wrong prison official.

Johnson does not challenge the district court’s reasons for

dismissing, pursuant to 28 U.S.C. § 1915(e)(2)(B) as frivolous

and for failure to state a claim, his claims related to the

disciplinary proceedings.     See Brinkmann v. Dallas County Deputy

Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987) (when appellant

fails to identify error in district court’s analysis, it is the

same as if appellant had not appealed the judgment).     Thus,

Johnson has abandoned any challenge to the district court’s

reasons for dismissing his claims concerning the prison

disciplinary proceedings.     See id.

     Johnson reiterates that the defendants used excessive force

against him, and he asserts that Nurse Eaves should have been

called to testify at trial.    Johnson has not briefed these issues

sufficiently.   See Fed. R. App. P. 28(a)(9); Grant v. Cuellar, 59

F.3d 523, 524 (5th Cir. 1995).

     Johnson’s appeal is without arguable merit and is frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, it is DISMISSED.     See 5TH CIR.

R. 42.2.

      The dismissal of Johnson’s appeal and the district court’s

dismissal as frivolous and for failure to state a claim count as

two strikes for purposes of 28 U.S.C. § 1915(g).     See Adepegba v.

Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).    We caution

Johnson that once he accumulates three strikes, he may not
                          No. 99-41345
                               -3-

proceed IFP in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.   See 28 U.S.C.

§ 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS; SANCTION WARNING ISSUED;

MOTIONS DENIED.